 



Exhibit 10.1

LOGISTICS SERVICES AGREEMENT

This Logistics Services Agreement is made and entered into as of March 4, 2005
by and between Pacer Global Logistics, Inc., an Ohio corporation (“PGL”), and
Del Monte Corporation, a Delaware corporation (“DM”).

WHEREAS, DM is a manufacturer and purchaser of consumer food products and
requires that such products be transported from various shipment points to
various points of destination, and wishes to retain the Supply Chain Services
Division of PGL for the purpose of providing comprehensive logistics services
for such shipments as provided herein; and

WHEREAS, PGL, through its Supply Chain Service Division, and DLM Foods, LLC, a
predecessor entity of DM, executed a Supply Chain Services Agreement commencing
the 26th day of September, 2002 (the “Original Agreement”);

WHEREAS, PGL, through its Supply Chain Service Division, has been providing
dispatching, freight payment, freight claim processing, boxcar tracing, system
order look up processes and transportation operations support for DM under the
Original Agreement since September 26, 2002;

WHEREAS, PGL and DM wish to expand the scope of the services rendered by PGL and
change the prices and amounts charged by PGL as described herein and to
establish savings and gain sharing targets; and

WHEREAS, PGL and DM wish to enter into this Agreement to reflect the changed
services, pricing, savings and gain sharing methodologies as set forth herein
and to supersede the Original Agreement;

NOW THEREFORE, in consideration of the mutual agreements, covenants and promises
contained in this Agreement, the parties, intending to be bound legally, agree
as follows:



1.   TERM AND TERMINATION: This Agreement shall commence on March 4, 2005 (the
“Commencement Date”) and, subject to the terms and conditions set forth herein,
shall continue until April 30, 2008. The parties’ obligations during the
Implementation Period (as defined below) are set forth in Section 6. This
agreement shall automatically renew for a two (2) year term at the end of the
then current term unless either party provides written notice of non-renewal
prior to the end of the term, by giving the other party at least one hundred
eighty (180) days’ advance written notice.       The foregoing provisions
notwithstanding, either party may terminate this Agreement for “cause” upon
giving the other party at least sixty (60) days’ prior written notice of the
termination (or such longer period as the parties shall mutually agree, not to
exceed one hundred eighty (180) days), which notice shall state the “cause” upon
which the termination is based, as well as the effective date of the
termination. For purposes of this Agreement, the term “cause” shall mean a
material failure in performing one or more responsibilities described in this
Agreement which continues, without correction for a period of at least thirty

-1-



--------------------------------------------------------------------------------



 



(30) days (or if such failure would reasonably require a longer period of time
to cure, such longer period, not to exceed sixty (60) days) following the
receipt by the alleged failing party of written notice of the failure. “Cause”
shall also include the filing of a petition in bankruptcy or the insolvency or
inability of a party to pay its debts as they become due. In addition, DM may
terminate this Agreement pursuant to Section 8 and Appendix E.

During any notice period before termination, the Benchmark Rates (as defined
below) shall continue to apply and each party will continue to perform its
respective responsibilities through the effective date of termination, and will
use good faith to transition the services provided by PGL to DM or any party
designated by DM in a commercially reasonable manner. Upon termination of this
Agreement for any reason, each party shall complete its performance and fulfill
all obligations which accrued prior to the date of termination, including DM’s
obligation to pay the Management Fee (as defined in Section 4(a)), linehaul and
other charges and other amounts due to PGL; and PGL’s obligation to provide
reporting on transactions through the termination date (even if the reports must
be issued subsequent to the termination effective date), to continue to track
and handle shipments shipped before termination and delivered after the
termination date and to engage in any final quarterly reconciliation of savings
and charges. All unresolved cargo claims will be returned to DM for further
handling. After notice of termination is delivered, upon DM’s request, PGL will
provide to DM shipment data, carrier rate files, Carrier contracts (if permitted
by the contract’s terms and such contract does not contain any confidential
information of any other PGL customer), freight claim files and other
information reasonably requested by DM in a mutually acceptable hard copy or
electronic format. DM will comply with all confidentiality restrictions and
licensing requirements imposed on data and any software necessary to access and
use the information provided by PGL.

After the effective date of termination of this Agreement, if requested by DM
and agreed to by PGL, PGL will continue to perform the Services (as defined in
Section 2, below) for a reasonable continuing transition period subject to,
unless otherwise mutually agreed by the parties, DM’s payment of the Management
Fee in effect on the date of termination, payment of carrier transportation at
the linehaul rates, accessorial charges and other amounts actually charged by
the Carriers and the other fees and charges then in effect hereunder on the date
of termination, but without any obligations under Appendices B, C or E, or with
respect to honoring the Benchmark Rates (as defined below) or gain sharing.



2.   DEFINITIONS: For purposes of this Agreement, the following terms shall be
defined as follows:



  a)   “Baseline Period” means the period from May 1 to October 31, 2004 and
refers to the volumes, lead-times, modal allocation, origin/destinations and
other statistics set forth in Appendix D.     b)   “Benchmark Rates” mean the
linehaul rates set forth in Appendices B1 to B5 in the column labeled “Benchmark
Rates”.     c)   A “boxcar” shipment means a shipment moved exclusively by rail
transportation in a rail boxcar.

-2-



--------------------------------------------------------------------------------



 



  d)   “Business Day” means, as to any location, any day that is not a Saturday,
a Sunday or a day on which banking institutions in such location are authorized
or required to be closed.     e)   “CPU” means customer pick-up order method of
transit (MOT) sent by DM. This order is received from DM with a method of
transit of (H) in the 940-order file. The customer will be responsible for all
aspects of the transportation for this load from the origin of pick up to the
destination.     f)   “NON-CPU” means any other shipments received by DM with a
mode of transit different from H in the 940-order file.     g)   “Carrier” means
a motor carrier (whether providing drayage or truckload transportation), ocean
carrier, non-vessel operating common carrier, ocean transportation intermediary,
rail carrier, transportation broker or rail transportation provider (such as CSX
Intermodal, Inc. or Pacer Stacktrain and other PGL affiliated operations) that
actually provides or arranges for the provision of transportation at the request
of the Supply Chain Services Division of PGL.     h)   A “Fiscal Quarter” means
three-month periods corresponding to the fiscal quarter established by DM for
its financial reporting processes.     i)   “Fiscal Year” means the fiscal year
established by DM for its financial reporting processes.     j)   “Force Majeure
Condition” means fire or explosions; acts of God, including floods, hurricanes,
tornadoes, earthquakes, unusually severe weather, and natural disasters; labor
disturbances affecting Carriers, ports, terminals or other elements of the
transportation networks or creating a reasonable concern regarding driver
safety; war, insurrection, terrorism or riots; acts of the public enemy; acts of
governmental authority; embargo; epidemics; quarantine restrictions; a
declaration of force majeure by a Carrier providing services pursuant to this
Agreement, where there is no reasonable alternative Carrier to perform such
services; or similar event or condition beyond the reasonable control of a party
hereto. In the event either party disagrees as to the existence of a Force
Majeure Condition in accordance with the terms set forth herein, the parties
shall have such issue resolved by reference to an independent arbitrator
mutually agreed by the parties (or appointed by the American Arbitration
Association upon the application of either party if the parties are unable to
agree to an arbitrator within five (5) Business Days of the request for
arbitration by either party). Such proceeding shall be an expedited proceeding
dealing solely with the existence of a Force Majeure Condition, and the
arbitrator shall be directed to issue its judgment within no more than ten
(10) Business Days.     k)   The “Implementation Period” means the start-up
transition period after the Commencement Date described in Section 6.     l)  
An “intermodal” shipment means a shipment that moves as COFC/TOFC (container on
flat car or trailer on flat car) on the rail network and has prior and
subsequent moves using drayage motor transportation.     m)   A “less than
truckload” or “LTL” shipment means a shipment that is not a full truckload and
is transported by less-than-truckload motor carriers.     n)   An “ocean”
shipment means a shipment transported over the ocean by vessel, including any
drayage or other land movement connected therewith.

-3-



--------------------------------------------------------------------------------



 



  o)   An “Operational Day” means, as to any location, any day that DM receives
or ships product, which may be seven (7) days per week.     p)   “PGL” refers to
the Supply Chain Services Division of Pacer Global Logistics, Inc.     q)   The
“Services” mean the comprehensive logistics services provided by PGL hereunder
and described in Section 3 and Appendix A.     r)   A “Transaction” means any
order or number of orders by DM for the shipment of goods from a stated origin
to a stated destination in a single trailer, container or boxcar and any
consequential or related activities associated therewith such as accessorial
charges, fuel surcharges, etc.     s)   A “truckload” shipment means a shipment
that moves as a truckload exclusively by motor transportation.

Other terms shall have the meaning given to them in the text hereof.



3.   SCOPE OF SERVICES: During the term of this Agreement and based on orders
submitted by DM, PGL shall perform comprehensive logistics services on behalf of
DM in connection with the shipment of goods from various origins to various
destinations, including, but not limited to:



  a)   The transportation of finished product from DM or DM co-packer locations
to DM distribution centers, customers and others;     b)   The transportation of
materials, supplies and finished product between the United States, Asia,
American Samoa (freight payment only), South America, and other locations by
vessel Carrier and related services;     c)   Carrier management;
    d)   Accessorial management and reporting;     e)   Freight payment and
reporting for all transportation modes (Freight Payment services will not be
provided for shipments transported by private fleet or by facility-controlled
shuttles);     f)   Shipment tracking and communication;     g)   Freight
dispatch services (except boxcar shipments, ocean carrier import shipments and
facility-controlled shuttle shipments, which shall continue to be dispatched by
DM or its suppliers);     h)   Shipment optimization using various shipping
modes, Carriers, routes and configurations;     i)   Provision of reports as
described in Appendix A; and
    j)   Tracking, asserting, collecting and otherwise resolving freight claims

as more particularly described on Appendix A attached hereto (the “Services”).



4.   PAYMENTS: In consideration of PGL performing the Services, DM agrees to pay
PGL the following:



  a)   For the services performed by PGL, DM will pay the management fee (the
“Management Fee”) and linehaul and accessorial fees and charges described in
Appendix B (including

-4-



--------------------------------------------------------------------------------



 



      Appendices B1 through B5) attached to this Agreement, with such rates for
linehaul charges being subject to the fuel surcharge and accessorial charges
applicable to such mode of transportation set forth as Appendix B. For purposes
of clarity, the Benchmark Rates set forth in Appendix B2 are guaranteed rates as
provided herein, and DM shall pay no more for linehaul charges along the
identified lanes even if PGL is subject to higher rates, except as otherwise
provided herein.     b)   In addition, DM and PGL will participate in a gain
sharing and savings arrangement as set forth in Appendix C attached to this
Agreement.     c)   In the event DM requests that PGL provide services in
addition to the Services, the parties shall amend an existing appendix or
prepare a new appendix detailing such service(s), and DM shall pay such fees and
charges set forth in such amended or new appendix.     d)   If DM disputes the
validity of any portion of any invoice or charges, DM will timely pay PGL the
undisputed portion and will notify PGL of the invoice dispute. PGL and DM will
work diligently and in good faith to resolve any invoice dispute. Failure of DM
to notify PGL of a disputed invoice or charge within one hundred eighty
(180) days of the receipt of invoice shall be considered a waiver and release of
such disputed amount, except to the extent that DM would not have reasonably
been aware of an error in such invoice or amount, in which case the one hundred
eighty (180) day time period shall commence running when DM should reasonably
have been aware of such error. PGL and DM will work diligently and in good faith
to resolve any invoice dispute.     e)   PGL will not assess any interest or
late payment charges unless the invoice is not paid more than sixty (60) days
after its due date, in which case DM will pay interest on such unpaid balances
at the prime rate (established by Bank of America, N.A.) plus 2% (annual rate)
from the due date until the invoice is paid in full.     f)   Except as
otherwise set forth herein, neither DM nor PGL will have the right to set off
claims for loss, damage or delay, and claims for undercharge, overcharge or
duplicate payment, against transportation or other charges owed to the other
party.     g)   The linehaul rates in Appendix B2 and accessorial charges in
Section E.2. of Appendix B are guaranteed by PGL to the extent provided in
Appendix B. Other than as specifically set forth in this Agreement, including
but not limited to all Appendices attached hereto, DM shall not be subject to
any additional charges for the Services.     h)   The rates set forth in
Appendix B may be adjusted as provided in Appendix B.     i)   Provided that DM
continues to pay PGL on a timely basis for amounts due under Appendix B, PGL
will (a) pay all Carriers providing transportation and transportation-related
services for the benefit of DM on a timely basis and for amounts properly due
under the applicable agreement with such Carrier and (b) indemnify, defend and
hold DM harmless from claims asserted by any Carrier that it has not been paid
in full or has been paid late. Pacer agrees to obtain the written agreement of
each Carrier with which it enters into a direct agreement that such Carrier will
look solely to PGL for payment for such services and will not seek payment from
DM except with the permission of PGL, which permission shall not be given unless
there has been failure of DM to pay PGL amounts due for Carrier services as
provided hereunder.

-5-



--------------------------------------------------------------------------------



 



  j)   DM will reimburse PGL for its reasonable travel and other out-of-pocket
expenses incurred to attend special meetings or projects as requested by DM (not
including routine travel or travel to quarterly meetings).



5.   SAVINGS OBJECTIVE



  a)   The parties shall assist one another at all times in carrying out their
respective responsibilities under this Agreement with the objective of
continually improving the efficiency and effectiveness of the Services.     b)  
DM and PGL will participate in a gain sharing and savings arrangement as set
forth in Appendix C.



6.   IMPLEMENTATION PERIOD:



  a)   During the period from the Commencement Date until August 1, 2005 (the
“Implementation Period”), the parties shall reasonably cooperate with each other
to prepare for PGL to begin providing the Services. The milestones for the
Implementation Period require joint efforts by DM and PGL and include the
following tasks:



  1.   Standard Operating Procedures: This milestone contemplates that PGL with
DM’s active assistance will update existing standard operating procedures
(“SOP”) and develop new SOPs for all new processes involved in providing the
Services. The SOPs will outline the responsibilities and processes used by both
PGL and DM.     2.   System Process Changes: DM and PGL will jointly identify
any systems processes changes (such as additional EDI communications, including
EDI communications with ES3) that the parties would like to implement consistent
with mutually agreed upon industry standard EDI transaction sets. DM and PGL
will jointly develop an implementation program with mutually agreed upon
deadlines and cost allocation for implementing the system process changes.    
3.   Carrier Contracts: DM will provide PGL with copies of all outstanding
agreements with Carriers used during the Baseline Period that PGL does not
currently have in its possession as of the Commencement Date. DM and PGL will
evaluate all existing contracts with Carriers and determine which contracts to
replace. PGL will then work with DM and the Carriers to enter into new direct
agreements between PGL and the Carrier (expected to include contracts with
truckload Carriers and may include intermodal marketing companies) or tri-party
agreements between PGL, DM and the Carriers (expected to include the rail
carriers for boxcar and intermodal shipments and ocean carrier agreements) and
such other parties as mutually agreed by the parties. As part of this process,
PGL will verify the insurance of each truckload Carrier and will enter the
Carrier’s rates into its systems.     4.   Build PGL Team of Personnel: DM and
PGL will work together under a mutually agreed to timeline to identify those
existing DM personnel that may be appropriate to join PGL. PGL will interview
identified personnel, make offers based on such interviews and other
considerations and hire DM and other personnel subject to satisfactory reference
checks, drug test results and other standard elements of PGL’s hiring processes.

-6-



--------------------------------------------------------------------------------



 



  b)   On May 1, 2005, PGL will begin performing the Services, and will arrange
for transportation of ocean, boxcar, intermodal and LTL shipments as provided in
Appendix A using the rates and charges established in accordance with
Appendix B, including Appendices B1, B3, B4 and B5. Fifty nine (59) days after
DM provides PGL with the award letter to truckload Carriers, PGL will begin
honoring the Benchmark Rates for truckload transportation set forth in
Appendix B2.



7.   EQUIPMENT AVAILABILITY:



  a)   PGL shall provide or arrange for transportation equipment necessary or
appropriate to perform the Services, subject to DM’s continuing to provide
dispatch lead times at least equivalent to the Baseline Period dispatch lead
times set forth on Appendix C. DM will seek to increase the amount of dispatch
lead time it provides.     (b)   PGL shall specify in its contracts for
truckload and LTL that all such carriers (i) provide equipment suitable for the
transportation of food products for human or animal consumption; (ii) maintain
equipment in good, safe and lawful operating condition; (iii) supply equipment
that is sound, clean, odor-free, dry, leak proof and free of contamination or
infestation; (iv) inspect all empty equipment before loading to determine
whether it is in apparent good condition to protect the cargo being transported;
(v) provide capable, well-trained and properly licensed drivers and operators
for handling, transporting, and delivering DM goods; and (vi) take all
reasonable precautions not to supply equipment for transportation that has been
previously used to transport compressed household, municipal or commercial waste
or any other type of waste material. PGL shall use reasonable efforts to include
in its contracts for ocean, intermodal and rail transportation that such
carriers (i) provide equipment suitable for the transportation of food products
for human or animal consumption; (ii) maintain equipment in good, safe and
lawful operating condition; (iii) supply equipment that is sound, clean,
odor-free, dry, leak proof and free of contamination or infestation;
(iv) inspect all empty equipment before loading to determine whether it is in
apparent good condition to protect the cargo being transported; and (v) take
reasonable precautions not to supply equipment for transportation that has been
previously used to transport compressed household, municipal or commercial waste
or any other type of waste material.     (c)   PGL and DM will comply with their
agreed to standard operating procedures, including escalation processes, to
respond to each situation when equipment is not available as requested.    
(d)   Equipment availability will be monitored as part of the quarterly
reporting process and will be a factor in satisfactory achievement of the KPI’s.
If equipment availability

-7-



--------------------------------------------------------------------------------



 



      becomes an ongoing issue, DM and PGL will discuss the reasons for the
issue and develop an action plan to remedy it. DM and PGL will diligently
perform those corrective actions assigned to it in an effort to resolve the
problem. If equipment is consistently not available to transport DM products or
raw materials in accordance with the terms of this Agreement and following good
faith discussions with PGL to resolve the problem, DM shall have the right to
retain third party equipment or suppliers to provide such services at its
expense and shall be entitled to exercise the remedies provided in Appendix E.  
  (e)   PGL understands and acknowledges that DM’s business is subject to
seasonal and quarterly variations in volume, and PGL agrees that the rate and
equipment guarantees provided in this Agreement shall apply and remain effective
notwithstanding such volume fluctuations, so long as such variations are
generally consistent with those experienced by DM in 2004 as set forth in
Appendix F. DM acknowledges that the rate and equipment guarantees provided in
this Agreement are based on the assumption that DM will maintain dispatch lead
times generally consistent with those set forth in Appendix C. Should DM fail to
maintain such lead times, PGL shall use its commercially reasonable efforts to
obtain equipment as required by DM operational needs and achieve deliveries in
accordance with the service level standards set forth herein, but the additional
costs of obtaining such equipment and achieving such standards shall be borne by
DM. DM agrees to make a good faith effort to improve dispatch lead times and
reduce unplanned spikes in shipment volumes, consistent with the operational
needs of its business and customers.



8.   SERVICE LEVEL STANDARD:



  a)   PGL shall provide the Services using a standard of care consistent with
prevailing standards in the industry, and meeting the key performance indicators
(“KPI’s”) set forth in Appendix E. Procedures regarding the KPIs and remedies
available to DM upon PGL’s and its Carrier’s failure to achieve them are also
set forth in Appendix E.     b)   The KPI’s shall be reviewed on a quarterly
basis and adjusted as mutually agreed to by the parties.



9.   PERSONNEL:



  a)   PGL shall retain sufficient personnel to perform the Services hereunder.
PGL shall perform the Services at such physical locations as mutually agreed and
shall schedule staffing consistent with past practice during the Baseline
Period. PGL will have a dedicated team at its Dublin, Ohio facility from 7:00 am
to 8:00 pm, Eastern Time, Monday through Friday and will have other personnel
available for emergency and off-hour inquiries on a 24-hours a day/seven days
per week basis. Any PGL personnel working on-site at DM facilities will work one
shift during normal working hours at the DM facility with a standard workweek,
vacation and sick time. PGL understands that, consistent with past practice
during the Baseline Period, DM’s business requires Saturday crews for certain
customer shipments and that extra crews may be necessary for quarter ends,
special promotions and holidays. As the industry evolves, additional staffing
requirements (for example to meet Sunday shipments) may be required. In the
event DM reasonably believes that staffing is inadequate to perform the
Services, DM shall notify

-8-



--------------------------------------------------------------------------------



 



      PGL in writing of its concern. PGL shall review its staffing in good faith
and either increase or modify staffing in response to DM’s concern or meet with
DM to explain why staffing is adequate to perform the Services; provided,
however, that if the additional staffing requirements arise out of changes in
business requirements, volumes or other events such that staffing consistent
with staffing during the Baseline Period is no longer sufficient, PGL shall not
be required to increase its staffing until such time as DM and PGL have agreed
on an increased Management Fee to compensate PGL for the costs of the additional
staffing.     b)   DM may notify PGL when DM believes an PGL employee providing
support to DM is unacceptable for assignment to the provision of Services to DM
for any lawful reason, including DM’s reasonable determination that he or she is
not qualified to perform the work to which he or she is assigned. DM may not
exercise this right on grounds unrelated to job performance or in a manner that
obligates PGL to commit an unlawful act. Upon receipt of such notice, PGL will
review the issue, will consider reassignment of the employee and will notify DM
of the course of action taken. In the event that any such PGL employee is
transferred from a position, PGL shall have a reasonable time to replace any
such transferred employee.     c)   PGL personnel shall attend DM meetings on a
quarterly basis and as otherwise reasonably requested by DM. Routine travel
costs shall be considered part of PGL overhead and shall not be billed to DM
except as approved in advance by DM.     d)   PGL shall supply office space,
equipment, phone lines, software licenses, and other necessary or appropriate
work resources as its cost for its employees, except that unless otherwise
agreed by the parties, DM shall supply office space, furniture, office supplies,
phone and data lines and other necessary or appropriate work resources (other
than computers and related software) at DM’s cost for any PGL employee or
contractor working on-site with DM’s authorization at a DM facility.     e)  
PGL will cause its employees working on-site at DM’s facilities to comply with
DM’s published workplace policies related to safety, security, dress code,
smoking, working hours, workplace conduct and similar matters.



10.   REPORTING: PGL shall provide such reports provided under the Original
Agreement and such other reports as reasonably requested by DM and available to
PGL without undue expense, including but not limited to those reports set forth
on Appendix A. PGL shall document operating procedures and processes as
reasonably requested by DM.   11.   ADDITIONAL SERVICES: Any service requested
by DM beyond the scope of the Services shall be subject to such charges as the
parties mutually agree in writing in advance.   12.   INDEPENDENT CONTRACTOR:
The parties agree and understand that PGL is entering into this Agreement as an
independent contractor and that all PGL’s personnel engaged in work to be done
under this Agreement are to be considered as employees of PGL under its
exclusive control and management. Under no circumstances shall they be construed
or considered to be employees of DM. PGL shall indemnify and hold DM harmless
from any liability, expenses (including reasonable attorneys’ fees), or claim
relating to wages, salaries, benefits, taxes, claims, or other payments to, or
with respect to, employees of PGL. PGL shall

-9-



--------------------------------------------------------------------------------



 



    have no authority under this Agreement to bind DM by any contract except as
this Agreement expressly contemplates. This Agreement shall not be deemed to
establish a joint venture, brokerage, partnership or agency relationship.



13.   EMPLOYEES:



  a)   DM and PGL shall not solicit for employment or employ any of each other’s
employees (except for employees terminated by the other party) during the term
of, and for a period of one (1) year following termination of this Agreement
without the written permission of the other party. A general notice of an
employment opportunity, such as placed in a newspaper or web-based job search
site, shall not be deemed solicitation for purposes of this paragraph. In the
event either party violates this Section 13, the breaching party shall remit to
the other party a sum in an amount equal to the subject employee’s salary and
cost of benefits over a six (6) month period in addition to and not in lieu of
other remedies at law or in equity. Notwithstanding the foregoing, the parties
shall reasonably cooperate to assist the other party in meeting its employment
needs and transitioning, as appropriate and agreeable, employees from one party
to the other.



14.   INDEMNITY:



  a)   If PGL enters into contracts with Carriers providing LTL, truckload and
intermodal transportation, PGL will use all commercially reasonable efforts to
include a provision requiring the Carrier to indemnify, defend, and hold DM and
PGL harmless from and against any and all liabilities, claims, losses, costs,
expenses (including reasonable attorneys’ fees), judgments, fines or penalties
on account of damage of any kind whatsoever (including, but not limited to,
personal injury, property damage, or any combination thereof), that any person
or persons (including DM or PGL) suffers arising out of the Carrier’s
performance of transportation services, except damage or loss to the extent
caused by the negligence or willful misconduct of PGL, DM or DM’s customers,
suppliers or other contractors.     b)   PGL shall indemnify, defend, and hold
DM harmless from and against any and all liabilities, claims, losses, costs,
expenses (including reasonable attorneys’ fees), judgments, fines or penalties
on account of damage of any kind whatsoever (including, but not limited to,
personal injury, property damage, or any combination thereof but excluding any
damage or loss of cargo transported hereunder which is governed by
Section 17(c)), that any person or persons (including DM or any Carrier) suffers
or claims to have suffered caused by PGL’s negligence or breach of any of the
terms of this Agreement, except damage or Losses to the extent caused by the
acts or omissions of any Carrier, DM or DM’s customers, suppliers or other
contractors.     c)   DM shall indemnify, defend, and hold PGL harmless from and
against any and all liabilities, claims, losses, costs, expenses (including
reasonable attorneys’ fees), judgments, fines or penalties on account of damage
of any kind whatsoever (including, but not limited to, personal injury, property
damage, or any combination thereof), that any person or persons (including PGL
or any Carrier) suffers or claims to have suffered caused by DM’s negligence or
breach of any of the terms of this Agreement, except damage or loss to the
extent caused by the acts or omissions of PGL or PGL’s Carriers, suppliers or
other contractors.

-10-



--------------------------------------------------------------------------------



 



15.   FORCE MAJEURE: Either party to this Agreement shall be free from liability
for failing to perform under this Agreement if such failure is caused by Force
Majeure Conditions.   16.   INSURANCE:



  a)   At all times during the term of this Agreement, PGL shall have and
maintain in full force and effect Commercial General Liability (including, but
not limited to, contractual liability and products/completed operations
liability coverage), Cargo, Automobile, Employee Theft/Fidelity, and Workers’
Compensation insurance with reliable insurance companies that are acceptable to
DM. Such insurance shall have minimum limits of liability in the following
amounts:



  i.   Commercial General Liability: $1,000,000 combined single limit for bodily
injury and property damage per occurrence;     ii.   Contingent Cargo: $100,000
per trailer or container;     iii.   Automobile: $1,000,000 combined single
limit for bodily injury and property damage per occurrence;     iv.   Employee
Theft/Fidelity: $100,000 per claim; and     v.   Workers’ Compensation:
statutory limits.



      Insurance carriers providing the above insurance shall meet the
underwriting requirements of DM’s Risk Management Department and meet the
requirements of federal and state regulatory bodies having jurisdiction over
PGL’s performance pursuant to this Agreement. All such insurance shall be on an
occurrence basis; that is, it shall cover any claim made for injuries or damage
arising out of an event occurring during the term of the policy regardless of
whether the claim is made after the expiration of the term of the policy. The
Contingent Cargo and Employee Theft/Fidelity policies will name DM as a loss
payee and the Commercial General Liability and Automobile Liability shall name
DM as an additional insured. DM’s status as an additional insured shall cover
shipments arranged by PGL for DM but only relating to claims arising out of the
operations of freight carriers, and excluding any claims, including damage or
loss to freight, arising out of or contributed to by the additional insured’s
negligence or willful misconduct. The policy or policies evidencing such
insurance shall contain a clause that the insurer will not cancel or change
coverage of the insurance without first giving DM thirty (30) days’ prior
written notice. Before commencement of any Services under this Agreement and
from time to time thereafter upon expiration of any such certificates, PGL shall
deliver to DM certificates of such insurance evidencing the coverage set forth
above.     b)   PGL shall verify that the truckload Carriers have Cargo
Insurance in an amount of not less than $100,000 per container or trailer;
Automobile Insurance in an amount of not less than $1,000,000 per occurrence and
Workers’ Compensation with the limits required by applicable statute issued by
reliable insurance companies. PGL’s contract with the truckload Carriers will
require that the Carrier’s insurance companies has an AM Best rating of B+,
VIII. Before a Carrier commences providing any transportation services, PGL
shall obtain an insurance certificate from the Carrier evidencing the foregoing
coverage and will obtain updated certificates annually.

-11-



--------------------------------------------------------------------------------



 



17. RISK OF LOSS



  (a)   PGL shall process cargo claims for DM in accordance with past practice
during the Baseline Period as further provided in Appendix A.     (b)   If PGL
enters into contracts with motor Carriers, PGL will use all commercially
reasonable efforts to require such Carriers to assume the liability of a common
carrier for full actual loss of cargo, subject to the provisions of the 49 U.S.C
14706 (or successor regulation to such Carmack Amendment) and to process claims
in accordance with 49 CFR Part 370 (claim regulations) for any loss, damage or
delay to Shipper’s cargo while in its possession, up to a maximum liability of
$100,000 per container or trailer. Rail Carriers will process and pay cargo
claims in accordance with and subject to 49 C.F.R. 1005 and their respective
circulars, tariffs, directories and policies as in effect at the time of the
cargo loss or damage (each a “Rail Circular”).     (c)   PGL will only be liable
for loss or damage to cargo to the extent (on a comparative basis) that PGL’s
own negligence or willful misconduct (not the acts or omissions of any Carrier)
in arranging for transportation of the cargo was the proximate cause of the
cargo loss or damage, subject to a maximum limitation of liability of $100,000
per container or trailer. PGL shall have no liability to DM or any third party,
including DM’s customers, for the use of modes, carriers, and routings when PGL
performs according to directions and instructions of DM.     (d)   PGL will not
be liable and U.S. or Canadian Carriers generally provide that they are not
liable for cargo loss or damage that occurs while the cargo is in the possession
of an international or domestic Carrier in Mexico. Furthermore, PGL does not
assume any liability for, and its insurance coverage does not extend to cover
shipments outside the United States or Canada.     (e)   In the event of a loss,
damage, overage or shortage, PGL agrees to notify DM of such incident within one
(1) Business Day of notification by the Carrier. PGL will use commercially
reasonable efforts to include in its contracts with Carriers that the Carrier
will notify PGL immediately (no later than one (1) Business Day) after it
becomes aware of any loss, damage, overage or shortage.

18. NON-DISCLOSURE: DM acknowledges that during the course of this Agreement, it
will be given or otherwise obtain confidential information of PGL, including
PGL’s routings, electronic systems, trade and business secrets, proprietary
information, and other matters relating to the Services and the know-how,
procedures and techniques that PGL uses to perform the Services. DM shall keep
all such information confidential and shall not disclose such information to any
third party without PGL’s written consent, provided, however, that DM may
disclose such information to the extent DM is required to do so by applicable
federal, state, or local law, regulation or court order; provided that DM
promptly notifies PGL in writing prior to making such disclosure in order to
facilitate PGL’s seeking a protective order or other appropriate remedy from the
proper authority, and DM agrees to cooperate in seeking such order or other
remedy. If such protective order or other remedy is not obtained, DM will
furnish only that portion of the information which is legally required, and will
exercise all reasonable efforts to obtain reliable assurances that confidential
treatment will be afforded such information.

-12-



--------------------------------------------------------------------------------



 



PGL acknowledges that during the course of this Agreement it will be given or
otherwise obtain confidential information of DM including all transaction
information, product pricing, customer lists, product recalls, production
volumes, product specifications, vendor carrier rate and service agreements,
trade and business secrets, proprietary information, communications systems,
computer software and programs, and other matters relating to DM ’s products,
sales & marketing strategies, and customers. PGL shall keep all such information
confidential and shall not use the same for its own purposes nor shall it
disclose such information to any other party unless necessary to perform the
Services without DM’s written consent, provided, however, that PGL may disclose
such information to the extent PGL is required to do so by applicable federal,
state, or local law, regulation or court order; provided that PGL promptly
notifies DM in writing prior to making such disclosure in order to facilitate
DM’s seeking a protective order or other appropriate remedy from the proper
authority, and PGL agrees to cooperate in seeking such order or other remedy. If
such protective order or other remedy is not obtained, PGL will furnish only
that portion of the information which is legally required, and will exercise all
reasonable efforts to obtain reliable assurances that confidential treatment
will be afforded such information.

In the event of termination of this Agreement, both parties shall extend the
nondisclosure and confidentially of this Agreement for a period of one year.

Neither party will issue any press release or make any public announcement
relating to the subject matter of this Agreement without the prior written
approval of the other party.

19. OWNERSHIP: The parties acknowledge and agree that all computer software,
hardware, source codes, and data, other than data or equipment originating at DM
and its transportation vendors, in use at PGL’s offices for the purpose of this
Agreement, are the property of PGL. Additionally, any software, designed,
purchased, created or developed by PGL remains the sole property of PGL or the
licenser of such software, for its own purposes. PGL shall have all ownership
rights associated herewith and may use the same software programs, source codes,
and data, other than originating at DM its transportation vendors, for other PGL
business, including but not limited to, offering the same dispatching and other
transportation related services to other customers of PGL, all without hindrance
or objection from DM, but only to the extent that PGL does not disclose
confidential information of DM.

20. NOTICES: All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, by facsimile, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

Pacer Global Logistics
6805 Perimeter Drive
Dublin, OH 43016
Attn: President, Supply Chain Services Division

-13-



--------------------------------------------------------------------------------



 



      And at DM at:

Del Monte Corporation
One Market @The Landmark
San Francisco, CA 94105
Attn: EVP, Operations



    All such notices and other communications shall be deemed to have been given
and received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by facsimile, on the date of such delivery (if sent
on a Business Day where sent, or if sent on a day other than a Business Day
where sent, on the next Business Day after the date sent), (iii) in the case of
delivery by nationally-recognized, overnight courier, guaranteeing next Business
Day delivery, on the next Business Day where sent following dispatch, and
(iv) in the case of mailing, on the third Business Day where sent next following
such mailing.   21.   ASSIGNMENT: This Agreement shall inure to the benefit and
be binding upon the successors and assigns of the parties hereto, provided
neither party to this Agreement shall assign its interest or obligations in this
Agreement, including but not limited to the assignment of any moneys due and
payable, without the prior written consent of the other party. Notwithstanding
the foregoing, either party may assign this Agreement to the purchaser of all or
substantially all of its business, provided, however, that written notice shall
be given to the other party at least sixty (60) days prior to the consummation
of such purchase and the other party shall have twenty (20) days to issue a
notice of non-consent to such assignment based upon reasonable concerns as to
the creditworthiness of the assignee, the volumes of Transactions of the
assignee, changes in business requirements due to the assignment or the status
of the assignee as a competitor of the objecting party. If this Agreement is
assigned in connection with any merger, sale, acquisition, consolidation or
similar transaction (each an “Acquisition”), PGL will continue to perform this
Agreement, including but not limited to honor the Benchmark Rates, with respect
to volumes of Transactions associated with the DM business in effect before the
Acquisition but, unless PGL has affirmatively agreed to extend the terms of this
Agreement to the assignee, PGL shall not be obligated to perform this Agreement,
including but not limited to honoring the Benchmark Rates, with respect to
volumes of Transactions that are derived from the Acquisition.   22.  
SEVERABILITY: Any provision of this Agreement that is prohibited or
unenforceable by law shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions of this Agreement.
  23.   WARRANTY OF AUTHORITY: Each individual signing this Agreement on behalf
of a party represents and warrants that, as of his execution of this Agreement,
he has the express authority to execute Agreement on behalf of that party.  
24.   COMPLIANCE WITH LAWS: Each party shall comply with (and PGL shall direct
the Carriers retained by it to comply with) all federal, state, and local laws
applicable to the

-14-



--------------------------------------------------------------------------------



 



    transportation of commodities under this Agreement (including but not
limited to the federal Sanitary Food Transportation Act, the federal Food, Drug
and Cosmetic Act, and similar state laws) and with all applicable tariffs,
standards and rules issued by any duly constituted regulatory body having
jurisdiction over the operations conducted under this Agreement. PGL
acknowledges that the products shipped hereunder may include food products for
human and animal consumption, and PGL agrees to follow all regulatory procedures
applicable to products intended for human or animal consumption.   25.  
ACCOUNTING STANDARDS; RECORDS:



  a)   PGL shall maintain all accounting records contemplated by this Agreement
in accordance with generally accepted accounting principles consistently
applied. PGL shall maintain a copy of all shipping instructions, bills of
lading, proofs of delivery, Carrier payment and insurance records, freight
claims and shipment records pertinent to this Agreement and commodities carried
hereunder for at least three (3) years following the transaction or payment to
which such record(s) relates. If PGL enters into an agreement with a motor
carrier or freight broker, such contract will require the carrier or broker to
retain copies of all bills of lading, proofs of delivery, equipment interchange
reports, freight bills and other shipping documents as required by 49 C.F.R. §
379. DM and its representatives shall have the right to inspect and copy such
records maintained by PGL during normal business after written notice to PGL.
PGL will make such records available within three (3) Business Days of receipt
of DM’s notice or such longer period as necessary to retrieve such records. As
reasonably requested by DM, PGL shall demonstrate to DM that it has appropriate
internal controls in place with respect to financial transactions affecting DM
(including payments to Carriers) or bank accounts maintained on DM’s behalf. For
purposes of validating compliance with the Sarbanes-Oxley Act of 2002,
Section 404, unless PGL is able to provide a SAS 70, Type 2 internal controls
report of a reasonable scope prepared by a nationally recognized accounting firm
covering a period of greater than six months and including at least one month of
the last six months of DM’s Fiscal Year, DM or its designated accountants shall
have the right to audit such controls on an annual basis and PGL agrees to
discuss and reasonably consider control improvements reasonably requested by DM.
DM will provide PGL with at least thirty (30) days prior written notice of its
intent to perform the controls audit, will agree with PGL on a schedule for the
audit and will conduct the audit during normal business hours. In the event an
inspection of records by DM discloses additional savings to which DM or PGL was
entitled, costs or payments contrary to the terms of this Agreement,
overpayments or unidentified payment(s) and the time limits on such disputes
regarding savings, payments or costs otherwise set forth in this Agreement have
not expired, the party receiving the benefit of such mistake shall promptly
refund to the other such amounts.     b)   PGL acknowledges that failure to
promptly release records to DM in accordance with Sections 1 and 25 hereof may
cause irreparable harm to DM, and that DM shall be entitled to immediate
injunctive relief to obtain such records in addition to other remedies available
at law.

-15-



--------------------------------------------------------------------------------



 



26.   GOVERNING LAW AND JURISDICTION: This is Agreement shall be governed by the
laws of the State of Delaware, without reference to the conflict of laws
principles thereof.   27.   ENTIRE AGREEMENT; GENERAL PROVISIONS; DEFINITIONS:
This Agreement, with all Appendices attached hereto, constitutes the entire
understanding between PGL and DM and supersedes the Original Agreement. Any
amendments or modifications to this Agreement shall be in writing signed by a
duly appointed representative of each party. Any amendments or modifications to
this Agreement shall be in writing signed by a duly appointed representative of
each party. No waiver, amendment, or modification of any provisions of this
Agreement will be binding unless in writing signed by the duly authorized
representative of the party intended to be bound. Any party’s failure to enforce
strictly any provision of this Agreement will not be construed as a waiver or as
excusing the other party from future performance in accordance with this
Agreement. The use in this Agreement of the word “including” means “including,
without limitation.” The language used in this Agreement has been chosen by the
parties to express their mutual intent, and no rule of strict construction will
be applied against any party.   28.   DISPUTE RESOLUTION:



  a)   All disputes, whether sounding in contract, tort or otherwise, arising
out of or relating to this Agreement, including but not limited to the
arbitrability of a party’s claim or dispute or the breach of this provision,
shall be resolved pursuant to the provisions of this Section 28 exclusively.    
b)   The parties intend to expeditiously and amicably resolve any and all
disputes that may arise between them. Within fifteen (15) days after receipt by
either party of written notice from the other party of the existence of a
dispute, the party receiving the notice shall deliver to the other party a
written response. The foregoing notice and response shall describe the nature
and circumstances of the dispute, state the party’s position with respect to the
dispute and summarize the evidence and arguments supporting the position. The
managers participating in the dispute shall arrange to meet, in person or by
teleconference, at a mutually agreeable time and location as soon as practicable
and shall diligently attempt to resolve the dispute over the next fifteen
(15) days following receipt of the response. If the parties’ participating
managers are not able to resolve the dispute within this fifteen (15) day
period, either party may submit the dispute to PGL’s President of the Supply
Chain Services Division and DM’s Vice President, Supply Chain (or any
commensurate positions in existence from time to time). The submission shall be
accompanied by the original notice of dispute and response thereto and any
additional evidence and arguments that may be relevant. The designated
executives shall then arrange to meet, in person or by teleconference, at a
mutually agreeable time and location as soon as practicable and shall diligently
attempt to resolve the dispute over the next fifteen (15) days following
submission of the dispute to them. If such executives do not agree upon a
decision within fifteen (15) days after submission of the dispute to them, or
such longer time as they may agree upon, then either party may, by providing a
notice of arbitration to the other party, submit the dispute to arbitration in
accordance with the following provisions.

-16-



--------------------------------------------------------------------------------



 



    c)   All disputes described in Section 28a of this Agreement which are not
resolved under Section 28b of this Agreement shall be submitted for final
resolution pursuant to the Commercial Arbitration Rules of the American
Arbitration Association then in effect, and the parties hereby consent to the
entry of judgment by any court of competent jurisdiction with respect to the
decision of the arbitrator(s). The provisions of this Agreement shall control if
they conflict with the Commercial Arbitration Rules. The arbitration shall be
before an arbitrator selected in accordance with the Commercial Arbitration
Rules. Any decision of the arbitrator shall be rendered within thirty (30) days
after the completion of the presentation of evidence and witnesses. The
arbitrator shall have the authority to award costs, such as pre-award interest,
post award interest, expert fees and attorneys fees as deemed equitable
considering the circumstances, the outcome of the arbitration and the conduct of
the parties, but shall not have the authority to award indirect, special,
consequential or punitive damages or to issue equitable relief. Subject to the
arbitrator’s power to award costs, each party shall be responsible for the
expenses, fees and costs of the arbitrator. Any non-telephonic arbitration shall
be held in Pittsburgh, Pennsylvania.     d)   The parties agree that the only
circumstances in which the parties may initiate judicial proceedings under this
Agreement are to obtain injunctive relief in connection with a breach of the
confidentiality obligations or arbitration provision hereunder. In any judicial
proceeding to enforce this Section 28, the only issues to be determined will be
the existence of an agreement to arbitrate and the failure of a party to comply
with such agreement, and those issues will be determined summarily by the court
without a jury.     e)   Pending resolution of any dispute brought in good
faith, each party will continue to perform its obligations under this Agreement,
including, but not limited to, the payment of all amounts due to the other party
that are not in dispute, provided that the other party also continues to perform
its obligations under this Agreement.

29. BOARD APPROVAL: This Agreement shall be subject to the approval of the DM
Board of Directors in its sole discretion. In the event this Agreement is not
approved by the DM Board of Directors, the Agreement shall be considered void
and of no effect and the Original Agreement shall recommence and be deemed to be
amended to remain in effect until superseded or terminated upon one
hundred-eighty (180) days prior written notice. In the event PGL has commenced
performing services for DM following the execution of this Agreement but prior
to Board approval, DM shall be liable to PGL for its actual documented costs in
performing such services, including but not limited to costs incurred to develop
SOPs, systems changes and other activities during the Implementation Period, but
shall have no further legal obligation hereunder. DM agrees to submit this
Agreement to its Board no later than the next regularly scheduled in-person
meeting of the Board, which is currently scheduled for March 31, 2005.

30. COUNTERPARTS AND FACSIMILE EXECUTION. This Agreement may be executed in two
or more counterparts, and each such counterpart shall be an original instrument,
but all such counterparts taken together shall be considered one and the same
agreement, effective when one or more counterparts have been signed by each
party and delivered to the other parties, it being understood that all parties
need not sign the same counterpart. Any signed counterpart delivered by
facsimile shall be deemed for all purposes to constitute such party’s good and
valid execution and delivery of this Agreement.

-17-



--------------------------------------------------------------------------------



 



31. DISASTER RECOVERY. During the term of this Agreement, PGL will maintain
disaster recovery capabilities that will allow for recovery of systems
supporting DM’s business within 72 hours and the capability of manually
processing DM Transactions until the systems are recovered.

-18-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed duplicate counterparts of this
Agreement to be effective as of the date first written above.

PACER GLOBAL LOGISTICS, INC. (PGL)                                           

             

  By:          /Mike Fielden/

--------------------------------------------------------------------------------

          Mike Fielden    
 
           

  Title:   President, Supply Chain Services Division    
 
           

  Dated:   March 14, 2005    
 
           

      DEL MONTE CORPORATION (DM)    
 
           

  By:        /Nils Lommerin/

--------------------------------------------------------------------------------

          Nils Lommerin      

  Title:   Executive Vice President, Operations    
 
           

  Dated:             April 4, 2005    

-19-